internal_revenue_service number release date index number ---------------------------- ----------------------------- ----------------------- ------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- telephone number --------------------- refer reply to cc tege eb ec plr-153823-06 date april ------------------ -------- ---------------------------- -------------------------- -------------- -------------- --------------------------- ---------------------------------------------------------------- ---------------------------------------------------------------- ------------------------ ----------------- ----------------- ------- legend dollar_figurea dollar_figureb corporation date month month partnership plan plan target x percent y percent year dear ------------ this letter is in response to the letter dated date submitted by your authorized representative requesting certain rulings under sec_424 of the internal_revenue_code code regarding the adjustment as the result of a particular transaction of outstanding_stock options intended to satisfy the requirements under sec_422 of the code concerning incentive stock_options the facts as represented are as follows corporation owns approximately x percent of the common limited_partnership units of partnership corporation also owns preferred units of partnership corporation’s overall ownership_interest in partnership both common and preferred units is y percent corporation elected to be taxed as a real_estate_investment_trust reit as defined under sec_856 of the code virtually all of corporation’s interests in properties and plr-153823-06 other assets are held through partnership both corporation and partnership have common equity securities that are required to be registered under sec_12 of the securities exchange act of exchange act options intended to qualify as incentive stock_options under sec_422 of the code have been granted to employees of corporation under plan and plan plan includes an adjustment provision under which the compensation committee of corporation may make such substitution or adjustment if any as it deems to be equitable with respect to the number or kind of shares or other_securities issued or reserved for issuance pursuant to plan and to outstanding awards in the event of any change in the outstanding shares of corporation by reason of any share dividend or split recapitalization merger consolidation spinoff combination or exchange of shares or other corporate change or any distributions to common shareholders other than regular cash dividends plan contains a substantially identical adjustment provision except that either the compensation committee or the board_of trustees of corporation may make such substitutions or adjustments as it deems equitable in such circumstances for financial_accounting reasons corporation’s board_of trustees approved an amendment to the adjustment provision under both plan and plan the amendment to each of the stock plans revised the language may make such substitution or adjustment if any as it deems to be equitable to read shall make such substitution or adjustment if any as it deems to be equitable prior to the amendment only the compensation committee had authority to make substitutions or adjustments under plan as part of the amendment of plan the adjustment provision was amended to provide that either the compensation committee or the board_of trustees of corporation has the authority to make substitutions or adjustments as it deems equitable during year corporation made an investment in target in month of year target sold one of its businesses and in month of year paid most of the net after-tax proceeds of the sale to target shareholders as an extraordinary_dividend as a shareholder of target corporation’s share of the extraordinary_dividend was dollar_figurea corporation shared this extraordinary_dividend with its own shareholders and unit holders by paying them a special dividend the special distribution of dollar_figureb per share on date corporation distributes a portion of its earnings to shareholders by paying four equal quarterly dividends each year the special distribution is unlike the quarterly dividends because it is nonrecurring not a part of a pattern of dividends or distributions and could not reasonably have been predicted until shortly before the special distribution was made the special distribution is more in the nature of a return of corporate capital through the one-time sale of a corporate asset by target than a payout of normal plr-153823-06 corporate earnings as is the case with regular quarterly dividends further the special distribution potentially reduced or diluted the value of the option holders’ interests relative to those of the shareholders who received the special distribution as a result of the special distribution_corporation intends to make a proportional adjustment of outstanding options including options intended to qualify as incentive stock_options under sec_422 of the code under both plan and plan as soon as practicable following receipt of a favorable response to its ruling_request the adjustment would apply to all options that were outstanding when the special distribution was paid the options would cover the same stock before and after the contemplated adjustments sec_424 of the code provides that if the terms of any option to purchase stock are modified extended or renewed such modification extension or renewal shall be considered the granting of a new option sec_1_424-1 of the income_tax regulations regulations provides that any modification extension or renewal of the terms of an option to purchase shares is considered the granting of a new option sec_424 of the code provides that the term modification means any change in the terms of the option that gives the employee additional benefits under the option but such terms shall not include a change in the terms of the option attributable to the issuance or assumption of an option under sec_424 sec_1_424-1 of the regulations provides that for purposes of sec_1_424-1 the term modification means any change in the terms of the option or change in the terms of the plan pursuant to which the option was granted or in the terms of any other agreement governing the arrangement that gives the optionee additional benefits under the option regardless of whether the optionee in fact benefits from the change in terms sec_424 of the code provides that the term issuing or assuming a stock_option in a transaction to which sec_424 applies means a substitution of a new option for the old option or an assumption of the old option by an employer_corporation or a parent or subsidiary of such corporation by reason of a corporate merger consolidation acquisition of property or stock separation reorganization or liquidation if the excess of the aggregate fair_market_value of the shares subject_to the option immediately after the substitution or assumption over the aggregate option_price of such shares is not more than the excess of the aggregate fair_market_value of all shares subject_to the option immediately before such substitution or assumption over the aggregate option_price of such shares and the new option or the assumption of the old option does not give the employee additional benefits which he did not have under the old option plr-153823-06 sec_1_424-1 of the regulations provides that in order for a change in an option or issuance of a new option to qualify as a substitution or assumption the change must occur by reason of a corporate transaction as defined in sec_1 a sec_1_424-1 of the regulations provides that generally a change in an option or issuance of a new option is considered to be by reason of a corporate transaction unless the relevant facts and circumstances demonstrate that such change or issuance is made for reasons unrelated to such corporate transaction a change in an option or issuance of a new option will be considered to be made for reasons unrelated to a corporate transaction if there is an unreasonable delay between the corporate transaction and such change in the option or issuance of a new option or if the corporate transaction serves no substantial corporate business_purpose independent of the change in options sec_1_424-1 of the regulations provides that a change in an option or issuance of a new option is by reason of a distribution or change in the terms or number of the outstanding shares of a corporation only if the option as changed or the new option issued is an option on the same stock as under the old option sec_1_424-1 of the regulations provides that the term corporate transaction includes a distribution excluding an ordinary dividend or a stock split or stock_dividend described in sec_1_424-1 or change in the terms of number of outstanding shares of a corporation sec_1_424-1 of the regulations provides that in order for a change in an option or issuance of a new option to qualify as a substitution or assumption the new option or assumed option must not give the optionee additional benefits that the optionee did not have under the old option in revrul_71_217 1971_1_cb_136 the terms of outstanding qualified_stock_options provided that the options would terminate if the granting corporation was not the survivor in any corporate merger consolidation reorganization or similar transaction unless otherwise provided for in writing in connection with the transaction the corporation later deleted this termination provision and substituted a provision providing assurances that in the event of a designated corporate transaction the options would be replaced by new options of comparable value or would be assumed by a successor_corporation the service ruled that a modification occurred because the deletion of the termination provision and the addition of the favorable provision conferred upon the employee an additional benefit he did not previously have plr-153823-06 unlike the options described in the ruling the options issued under plan and plan do not terminate in the event of a corporate transaction and the amended adjustment provision does not require the continuation of options that would otherwise terminate the compensation committee or board_of trustees of corporation retains the discretion to determine which adjustments or substitutions are equitable and is not required to make any particular adjustment or substitution therefore revrul_71_217 is distinguishable from the facts in the ruling_request and the amended adjustment provision does not confer an additional benefit on employees holding options previously issued pursuant to plan or plan based solely on the facts presented we rule as follows the amendment of the adjustment provisions in both plan and plan as described in this ruling will not constitute a modification extension or renewal under sec_424 of the code or sec_1_424-1 of the regulations of outstanding options intended to qualify as incentive stock_options that were granted pursuant to plan and plan the adjustment of outstanding options intended to qualify as incentive stock_options that were granted pursuant to plan and plan by reason of a corporate transaction within the meaning of those terms as used in sec_1_424-1 and of the regulations will not give optionees additional benefits under sec_1_424-1 and will not otherwise constitute a modification extension or renewal of those options under sec_424 of the code or sec_1_424-1 merely because a the adjustment is made pursuant to the amended adjustment provision in plan or plan as applicable or b the original adjustment provision in each of plan and plan has been amended as described in this ruling the special distribution was a corporate transaction within the meaning of that term as used in sec_1_424-1 of the regulations the contemplated adjustment of outstanding options intended to qualify as incentive stock_options that were granted pursuant to plan and plan to reflect the special distribution will be treated as occurring by reason of a corporate transaction within the meaning of those terms as used in sec_1_424-1 and of the regulations no opinion is expressed or implied regarding whether options granted under plan or plan satisfy the requirements of sec_422 of the code no opinion is expressed or implied concerning the tax consequences of the proposed transactions under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed or implied concerning the application of sec_409a of the code to the proposed transactions plr-153823-06 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely william c schmidt senior counsel executive compensation branch employee_benefits tax exempt government entities
